Worrill, J.
Findings of fact by the State Board of Workmen’s Compensation, if supported by any competent evidence, are conclusive, in the absence of fraud, and cannot be set aside by the courts. Bituminous Casualty Corp. v. Wilbanks, 68 Ga. App. 631 (23 S. E. 2d, 519); Harper v. National Traffic Guard Co., 73 Ga. App. 385 (36 S. E. 2d, 842). There was ample evidence to support the findings. It follows that the superior court did not err in affirming the award.

Judgment affirmed.


Sutton, C.J., and Felton, J., concur.

*120The findings of fact of the single director are as follows: “After a thorough consideration of all the evidence offered in this case, I find as a matter of fact that William Henry Burke was employed by Long Construction Company at an average weekly wage of $74, and that on May 25, 1950, while so employed he sustained an accidental injury to his left arm which grew out of and in the course of his employment. It is necessary to refer to the records in this case for a clear understanding, and the records show that an agreement was entered into between the parties to pay claimant compensation at the rate of $24 per week from and including March 1, 1951, for an injury of May 25, 1950, which agreement was approved by the board on April 5, 1951. This hearing was set by motion of the full board ‘to correct agreement and determine extent of claimant’s disability since date of accident.’ There was nothing in the record and no evidence offered as to the number of weeks *121compensation was paid under said agreement. The claimant appeared in person and testified in a straight-forward manner that he received an injury on May 25, 1950, while doing carpenter work when a steel piece of metal from a broken hammer entered the side of his left arm; that after his injury he was transferred from one job to the other, and around August 1 his foreman discharged him and he had been unable to hold a job since that time. There is a variance in the medical evidence. Dr. R. F. Mabon testified that claimant had a loss of use of the arm of 25%, and Dr. Thomas P. Goodwyn testified by deposition that he had a loss of use of the arm of 40 ta 45%. Based on this medical evidence and the claimant’s evidence, I find as a matter of fact that claimant has suffered a 45% loss of the use of his left arm as the result of this injury, and that he is entitled to compensation of $24 per week commencing June 1, 1950, and continuing for a period not to exceed 90 weeks or until there is a material change in the said arm, and that the Long Construction Company, employer, and/or St. Paul-Mercury Indemnity Company, insurer, are entitled to take credit for the number of weeks which they paid compensation to claimant under the agreement approved by the board on April 5, 1951, the number of weeks not being shown by any evidence, and that he is further entitled to all necessary and reasonable surgical, hospital, and medical expenses as a result of said injury not to exceed the maximum provided under the act.”
The award is as follows: “Wherefore, based on the above findings of facts and the records in the file, Long Construction Company, employer, and/or St. Paul Mercury Indemnity Company, insurer, are directed to pay William Henry Burke, claimant, compensation of $24 per week commencing June 1, 1950, and continuing for a period not to exceed 90 weeks or until there is a material change in claimant’s condition and are further directed to pay all necessary and reasonable surgical, hospital, and medical expenses in connection with this injury not to exceed $750, the maximum provided under the act. All compensation and medical expenses that have accrued are directed to be paid promptly. This the 23rd day of July, 1951.”
The full board found ample evidence in the record to sustain the findings of fact and conclusions of law in the award of the *122single director, and on August 28, 1951, entered an award of affirmance. On appeal to the Superior Court of Fulton County the award of the full board was affirmed. To this judgment the defendant excepted.